COURT
OF APPEALS
                                       SECOND
DISTRICT OF TEXAS
                                                   FORT
WORTH
 
                                        NO.
2-07-083-CV
 
HEALTHSOUTH
CORPORATION                                             APPELLANT
 
                                                   V.
 
FORT
WORTH ENDOSCOPY CENTER PARTNERS, LP                    APPELLEE
                                                                                                        
                                               ----------
             FROM
THE 17TH DISTRICT COURT OF TARRANT COUNTY
                                               ----------
                  MEMORANDUM
OPINION[1]
AND JUDGMENT
                                               ----------
We have considered AAppellant=s
Unopposed Motion To Dismiss Appeal.@  It is the court=s
opinion that the motion should be granted; therefore, we dismiss the
appeal.  See TEX. R. APP. P.
42.1(a)(1), 43.2(f).
Costs of the appeal shall be paid by the party
incurring the same, for which let execution issue.  See Tex.
R. App. P. 43.4.
 
PER CURIAM
PANEL B:  LIVINGSTON, DAUPHINOT, and WALKER, JJ.
 




DELIVERED:  August 31, 2007  




[1]See Tex. R. App. P. 47.4.